Beck, P. J.
This was a claim case, and upon the trial the jury returned a verdict for the plaintiff in fi. fa. The claimant made a motion for a new trial, and it was overruled. In one ground of the motion error is assigned upon the ruling of the court excluding from the consideration of the .jury certain evidence offered by the claimant. The document referred to, as described in the ground of the motion under consideration, was “a deed to secure debt covering the land levied on; the said deed dated Nov. 24th, 1922, and recorded in the office of the clerk of the superior court of Lowndes County [in a specified book of records], being payable to E. J. Smith, and signed by the claimant of the land.” No error in the exclusion of the deed is shown. The evidence offered was incompetent; it does not appear to have been material; and besides, it could amount to only a self-serving declaration, so far as the facts recited in the ground of the motion show.
The only other special assignment of error is “Because the court refused to permit the movant to introduce in evidence tax receipts covering the land claimed by movant for a number of years, starting back 1913, and nine years thereafter.” No error is shown in this ground, for it is not therein made to appear who paid the money covered by the receipts, or to whom they were issued; and the court will not look to other parts of the record to *191ascertain where there is evidence to make these receipts material and relevant. The ground of a motion must be complete in itself. Graham v. Baxley, 117 Ga. 42 (43 S. E. 405); Campbell v. State, 123 Ga. 533 (51 S. E. 644).
The evidence supports the verdict.

Judgment affirmed.


All the Justices concur.